Mahoney, P. J. (dissenting).
In my view, Special Term correctly held that respondent failed to establish a basis for inquisitorial action. Therefore, the motion of petitioner Goverl Consulting Corporation (hereinafter petitioner) to quash the subpoena was properly granted.
The Court of Appeals has noted that "[i]it is ancient law that no agency of government may conduct an unlimited and general inquisition into the affairs of persons within its jurisdiction solely on the prospect of possible violations of law being discovered, especially with respect to subpoenas duces tecum” (Matter of A’Hearn v Committee on Unlawful Practice of Law of N Y. County Lawyers’ Assn., 23 NY2d 916, 918, cert denied 395 US 959). Accordingly, the agency must demonstrate authority, relevancy and some basis for inquisitorial action (supra; see, Matter of Levin v Murawski, 59 NY2d 35, 41). Recently, the Court of Appeals held that the State Commission on Judicial Conduct, to support a subpoena, must demonstrate that the information sought is reasonably related to a proper subject of inquiry (Matter of New York State Commn. on Judicial Conduct v Doe, 61 NY2d 56). In that case, the court struck out portions of the subpoena requesting records having no relationship to the investigation (supra, at pp 62-63).
*615In the instant case, there is no investigation at all underway, nor is there any hint that petitioner failed to report any of the information required by the statute or gave any false information. Respondent simply randomly selected petitioner’s report and sought to compel it to document the information provided on the report. Respondent seeks to justify this action contending that, unlike the agencies involved in A’Hearn, Levin and Doe (supra) it is not a disciplinary agency whose investigation is triggered by the filing of a complaint, but is an agency charged with collecting information relating to lobbying activities. Respondent essentially is arguing that where an agency is charged with collecting information, as opposed to regulating or disciplining individuals, it may issue subpoenas simply on a showing that the material sought is relevant to a subject within the agency’s jurisdiction.
This argument should fail since virtually every agency has some information collection functions. Respondent’s rationale would give all agencies carte blanche to subpoena any records relevant to any information filed with them. Such wide-ranging powers should be specifically granted to the agency by the Legislature, not assumed by implication. For example, the Legislature has specifically granted the State Tax Commission expansive investigative powers: "The tax commission for the purpose of ascertaining the correctness of any return, or for the purpose of making an estimate of taxable income of any person, shall have power to examine or to cause to have examined, by any agent or representative designated by it for that purpose, any books, papers, records or memoranda bearing upon the matters required to be included in the return, and may require the attendance of the person rendering the return or any officer or employee of such person, or the attendance of any other person having knowledge in the premises, and may take testimony and require proof material for its information, with power to administer oaths to such person or persons” (Tax Law § 697 [b]). In contrast, the Lobbying Act simply empowers respondent to "conduct any investigation necessary to carry out the provisions of this act” (Lobbying Act § 4 [c] [2]) and to review "all statements and reports required under this act for violations” (Lobbying Act § 13 [c]). In my view, such general statutory language does not justify the far-reaching power respondent is seeking to exercise here.
Weiss and Levine, JJ., concur with Casey, J.; Mahoney, *616P. J., and Kane, J., dissent and vote to affirm in an opinion by Mahoney, P. J.
Order modified, on the law, without costs, by reversing so much thereof as granted the motion to quash the subpoena and denied the cross motion for enforcement thereof; motion denied in its entirety and cross motion granted; and, as so modified, affirmed.